Case 2:20-cv-07725-PA-JEM Document 13 Filed 09/23/20 Page 1 of 2 Page ID #:61




 1 JAMES ALLEN          STATE BAR NO. 92483
   ALLEN LAW CORP.
 2 P.O. BOX 1003
   THOUSAND OAKS, CA. 91358
 3 PHONE (818) 735-7000
   EMAIL: JAMES@ALLENLAWCORP.COM
 4

 5 ATTORNEY FOR HAKAM BARAKAT

 6

 7
                                   UNITED STATES DISTRICT COURT
 8
                                 CENTRAL DISTRICT OF CALIFORNIA
 9

10
                                                          ) Case No.: 2:20-cv-07725-PA -JEM
11                                                        )
                                                          )
12 ANTHONY BOUYER                                         ) ANSWER
                                Plaintiff                 )
13                                                        )
            vs.                                           )
14                                                        )
     HAKAM BARAKAT                                        )
15                              Defendant                 )
                                                          )
16                                                        )
                                                          )
17                                                        )
                                                          )
18                                                        )
                                                      )
19
      Comes now Defendant, Hakam Barakat and answering Plaintiff’s complaint for himself alone
20
     generally denies each and every allegation of plaintiff’s complaint and the whole thereof, and every
21
     cause of action alleged therein,
22
      Defendant alleges as Affirmative Defenses
23
        1) As a first, separate, and affirmative defense to the unverified Complaint on file herein, this
24
            answering Defendant alleges that Plaintiffs complaint, and each alleged cause of action
25
            therein fails to state a claim upon which relief can be granted and fails to state a cause of
26
            action against this answering defendant
27

28

                                                    -1-
                                                  ANSWER
Case 2:20-cv-07725-PA-JEM Document 13 Filed 09/23/20 Page 2 of 2 Page ID #:62




 1    2) As a second, separate, and affirmative defense to the unverified Complaint on file herein,

 2       this answering Defendant alleges that Plaintiff’s complaint and each and every cause of

 3       action stated therein is barred under the doctrine of unclean hands.

 4    3) As a third, separate, and affirmative defense to the unverified Complaint on file herein, this

 5       answering Defendant alleges that Plaintiff’s claims are barred by the applicable statute of

 6       limitations.

 7    4) As a fourth, separate, and affirmative defense to the unverified Complaint on file herein, this

 8       answering Defendant alleges that Defendant’s premises were and are fully compliant with

 9       all ADA regulations and Plaintiff’s complaint is without legal basis.

10    5) As a fifth, separate, and affirmative defense to the unverified Complaint on file herein, this

11       answering Defendant alleges that Defendant’s premises are in full compliance with all ADA

12       regulations and any claims made by Plaintiff are moot.

13

14 DATED: September 23, 2020

15

16                                                                James Allen

17                                                                 Attorney for Hakam Barakat

18

19

20

21

22

23

24

25

26
27

28

                                                  -2-
                                                ANSWER
